27 So. 3d 730 (2010)
T.D.W., a child, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-3897.
District Court of Appeal of Florida, Fourth District.
February 3, 2010.
Carey Haughwout, Public Defender, and Patrick B. Burke, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Joseph A. Tringali, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See C.E.L. v. State, 24 So. 3d 1181 (Fla.2009).
STEVENSON, MAY and LEVINE, JJ., concur.